DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 5/17/22 is entered and made of record. 
III.	Claims 1-28 are pending and have been examined, where claims 1-28 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-28 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “using the captured image data to perform a segmentation, wherein an object with an outline is determined; using the object to determine a reference point; determining a distance from the reference point for a multiplicity of points on the outline of the object and using the distances to generate a measured distance profile, the measured distance profile comprising the distance of the outline of the object to the reference point;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of object tracking, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	The PCT application, PCT/EP2018/066139, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details are shown below. 

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-28 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Reasons for Allowance
Claims 1-28 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.
Primary reference, Fujimura (US 20050271279) discloses a method for detecting a user input based on a gesture, 
the method comprising:
capturing image data (see figure 1A, 102); 
using the captured image data to perform a segmentation, wherein an object with an outline is determined (see figure 6, left side is a binary resulted from segmentation);
using the object to determine a reference point (see figure 13, the origin of the Cartesian coordinate system is the following);
determining a distance from the reference point for a multiplicity of points on the outline of the object and using the distances to generate a measured distance profile (see paragraph 107, the Euclidean distances between the points for every point pair are recorded, if the Euclidean distance is too small, the line segment between the end point and intersect point pair is deleted, after every erasing operation, identify end points and intersection points again, the result of this step is end point and intersection point pairs with Euclidean distance longer than threshold resulting in the finger skeletons as shown in FIG. 11B);

    PNG
    media_image1.png
    243
    909
    media_image1.png
    Greyscale

using the measured distance profile to determine a gesture (see paragraph 112, using an image of the candidate target hand from the initially captured scene, the system extracts basic information for the hand or palm, this information may include, among other things, area, bounding box, see paragraph 125, a gesture matching process is applied to determine the sign or gesture provided to the recognition system, hand shape information and trajectory information is recorded in a candidate image data object which is used to classify the sign or gesture represented by the image data and see figure 13 below profiles): 

    PNG
    media_image2.png
    309
    921
    media_image2.png
    Greyscale

using the gesture determined to generate and output an output signal (see figure 16 below, see paragraph 46, the gesture matching module 145 may provide an output gesture recognition result to an output buffer 146).

Fujimura also discloses the method of claim 1, wherein the captured image data comprise an at least partial depiction of a hand and the gesture corresponds to a number of extended fingers of the hand (see figure 10 below, the number is one finger for one hand):

    PNG
    media_image3.png
    136
    833
    media_image3.png
    Greyscale
.

Fujimura also discloses the method  of claim 1,  wherein geometric profile features of the measured distance profile are determined and the gesture is determined based on  the geometric profile features (see figure 12 below):

    PNG
    media_image4.png
    341
    916
    media_image4.png
    Greyscale
.
Fujimura also discloses the method  of claim 1, wherein the gesture is determined based on profile comparison in which the measured distance profile is compared with a multiplicity of reference distance profiles, wherein the reference distance profiles each have an associated gesture (see figure 10 below, the 4 examples of hand gestures for turning left reads on multiplicity of reference distance profiles):

    PNG
    media_image5.png
    104
    835
    media_image5.png
    Greyscale
.

Fujimura is silent in disclosing “determining a distance from the reference point for a multiplicity of points on the outline of the object and using the distances to generate a measured distance profile, the measured distance profile comprising the distance of the outline of the object to the reference point.”

Secondary reference, Ben-Arie (US 20030208289) discloses the method of claim 8 wherein a first derivative of the distance profile is determined and the profile comparison is performed based on the determined derivative (see paragraph 43, first derivatives two successive samples are the minimum and the derivative is computed from the difference between the samples).

Baldwin (US 20150128094) discloses the method of claim 8 that wherein the profile comparison is performed based on a machine learning method (see paragraph 49, extracted features can then be used to train the gesture learning model(s) using machine learning-based classification, one or more machine learning algorithms are utilized to generate acceptable signal classifiers for features extracted from test signals).

Fujimura, Ben-Arie and Baldwin, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1 and 15. For all the reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 5/27/22